DONALD L. PATTON, Executor of the Estate of BERNICE O. PATTON,, Appellant,
v.
RONALD F. CONNOLLY and THE SALVATION ARMY, Appellees.
No. 4D08-3565.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
George A. Patterson of Patterson & Harmon, P.A., Pompano Beach, for appellant.
Timothy L. Bailey of Bailey And Bailey Law Offices, P.A., Pompano Beach, for appellee Ronald F. Connolly.
Stephen P. Heuston of Frese, Hansen, Anderson, Anderson, Heuston & Whitehead, P.A., Melbourne, for appellee Salvation Army.
Per Curiam.
Affirmed.
GROSS, C.J., WARNER and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.